Exhibit 1 July 26, 2016 Pampa Energía S.A. Ortiz de Ocampo 3302, Edificio 4 C1425DSR, Buenos Aires Argentina Re: Offer PESA N°20/2016 Bridge Facility Senior Secured Bridge Loan Agreement Ladies and Gentlemen: Each of the Joint Lead Arrangers, Joint Bookrunners, Mandated Lead Arrangers and the Arranger (each, as defined in Annex A hereto), the Lenders (as defined in Annex A hereto), the Administrative Agent (as defined in Annex A hereto), the Collateral Agent (as defined in Annex A hereto), the Argentine Paying Agent (as defined in Annex A hereto) and the Argentine Collateral Agent (as defined in Annex A hereto, and together with the Joint Lead Arrangers, the Lenders, the Administrative Agent, the Collateral Agent and the Argentine Paying Agent “we”, “us” or “our”) are pleased to submit to Pampa Energía S.A. (“Pampa”, the “Borrower” or “you”) this irrevocable offer (the “Offer PESA N°20/2016”) regarding the intentions of Pampa to enter into the senior secured term loan facility under the terms and conditions contained herein. This Offer PESA
